Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 and 18-27 are allowed.
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 1 Weber (US. 2008/0153318 A) teaches “A power connector comprising: a first terminal comprising: a first flat portion; and a first bent portion comprising a first end and a second end, the first end being coupled to the first flat portion and the second end comprising a first set of fingers parallel to the first flat portion, the first set of fingers arranged in a line, the first set of fingers comprising contact surfaces facing towards the first flat portion.”(Power connector 10, first terminal 14, first flat portion 22, first bent portion 20, and second end 40)
Weber (US. 2008/0153318 A) does not teach “each finger in the first set of fingers extending in a same direction from the first end to the second end of the first bend portion.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 1, these limitations, in combination with remaining limitations of the amended claim 1, are neither taught nor suggested by the prior art of record, therefore the amended claim 1 is allowable.
Claims 2-6, 10-15 are dependent on the amended claim 1 and are therefore allowable for the same reasons.  	
	REASONS FOR ALLOWANCE
A power connector comprising: a first terminal comprising: a first flat portion; a first bent portion comprising a first end and a second end, the first end being coupled to the first flat portion and the second end comprising a first set of fingers parallel to the first flat portion, the first set of fingers arranged in a line and extending in a direction from the first end to the second end of the first bend portion, the first set of fingers comprising contact surfaces facing towards the first flat portion; a second flat portion; a second bent portion comprising a first end and a second end.” (Power connector 10, first terminal 14, first flat portion 22, first bent portion 20, and second end 40)
Weber (US. 2008/0153318 A) does not teach “the first end being coupled to the second flat portion and the second end comprising a second set of fingers parallel to the second flat portion; and  a band connecting the first flat portion to the second flat portion.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 7, these limitations, in combination with remaining limitations of the amended claim 7, are neither taught nor suggested by the prior art of record, therefore the amended claim 7 is allowable.
Claims 8-9 are dependent on the amended claim 7 and are therefore allowable for the same reasons.  
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 16 Weber (US. 2008/0153318 A1) teaches “a power connector assembly (10/10’) comprising: 

a first flat portion (22), and a first bent portion (20) comprising a first end (See Reproduced Drawing 1) and a second end (40), the first end (See Reproduced Drawing 1) being coupled to the first flat portion (22) and the second end (40) comprising a first set of fingers (24/46/48) parallel to the first flat portion (22); and a second power connector (10’) configured to mate with the first power connector (10) and comprising a plurality of second terminals (14’), wherein each second terminal (14’) of the plurality of second terminals (14’) comprises: a second flat portion (22’), and a second bent portion (20’) comprising a first end (See Reproduced Drawing 1) and a second end (40), the first end (See Reproduced Drawing 1) being coupled to the second flat portion (22’) and the second end (40) comprising a second set of fingers (24/46/48) parallel to the second flat portion (22’).”
Weber (US. 2008/0153318 A1) does not teach “wherein each first terminal of the first power connector is mated to a corresponding second terminal of the second power connector, with the second set of fingers of the second terminal contacting a surface of the first flat portion of the first terminal and the first set of fingers of the first terminal contacting a surface of the second flat portion of the second terminal.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 16, these limitations, in combination with remaining limitations of the amended claim 16, are neither taught nor suggested by the prior art of record, therefore the amended claim 16 is allowable.
Claims 18-25 are dependent on the amended claim 16 and are therefore allowable for the same reasons.  

	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 26 Weber (US. 2008/0153318 A) teaches “A method of manufacturing a terminal for a power connector, the method comprising: stamping from a sheet of metal a blank comprising a first elongated portion, a second elongated portion, a third elongated portion and a fourth elongated portion, wherein the second elongated portion comprises a first plurality of fingers arranged in a line; bending the second elongated portion including the first plurality of fingers to be parallel with the first elongated portion; forming the second elongated portion such that each of the first plurality of fingers comprises a convex portion facing towards the first elongated portion.” (Power connector 10, terminal 14, first elongated portion 20, and second elongated portion 20’)
Weber (US. 2008/0153318 A) does not teach “forming in the fourth elongated portion a second plurality of fingers; and bending the fourth elongated portion such that the second plurality of fingers are parallel with the third elongated portion, and each of the second plurality of fingers comprises a convex portion facing the third elongated portion.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 26, these limitations, in combination with remaining limitations of the amended claim 26, are neither taught nor suggested by the prior art of record, therefore the amended claim 26 is allowable.
Claim 27 is dependent on the amended claim 26 and are therefore allowable for the same reasons.  

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571.  The examiner can normally be reached on Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.